DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 9, 10, and 12-14 are pending in this application.  Claims 6-8, 11, 15, and 16 have been cancelled.  Claims 1-5, 9, 10, and 12-14 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al (US 5425307) in view of Wolff et al (US 5241887). 
Rush et al disclose a device (slicing/dicing machine 10) suitable for transversely cutting a strand of adhesively stacked bands of a food product, which strand is moved with a conveyance speed in the conveyance direction, comprising: a blade carrier (arms 46, 48) on which a transverse cutting knife (16 or 18) spanning the width of the strand is mounted, and a drive means (reciprocating shaft 42) which drives the blade carrier equipped with the transverse cutting knife in a cutting motion with a conveyance speed parallel to the conveyance direction and with a transverse cutting speed perpendicular to the conveyance direction (col 3, lines 27-50), including a diagonal cutting knife (18 or 16), which spans the width of the strand and is disposed at an angle with respect to the transverse cutting knife, which is mounted together with the transverse cutting knife on the blade carrier and therefore simultaneously carries out the cutting motion; this cutting motion of the diagonal cutting knife will effect a diagonal cut through a suitable stack, which as a result will comprise two sub-stacks formed of triangular slices. 
Rush et al disclose a slicing/dicing machine that includes a diagonal cutting knife (16) disposed behind the transverse cutting knife (18) in the conveyance direction. 
Rush et al disclose a slicing/dicing machine that includes the transverse cutting knife and the diagonal cutting knife comprise rigid blades (implicit in description and figures), wherein the blade of the diagonal cutting knife does not have a straight cutting edge (the knives 16 and 18 have cutting edges that are of a sinusoidal type wave form; col 5 lines 15-16). 
Rush et al disclose a slicing/dicing machine that includes a separate cutting knife 14 which is oriented perpendicular to the conveyance direction and, therefore, perpendicular to the axis of the strand, and cutting knives 16 and 18 disposed at an angle of about 45° relative to the conveyance direction and with respect to cutting knife 14.
The limitations as to offset and knife type would be obvious to that of Rush et al.   At most, modifications of Rush et al would be obvious and expected to one of ordinary skill in the art.
Wolff et al disclose the use of offset as conventional in the cutting art (see entire document, especially claim 10).
It would have been obvious to a person of ordinary skill in the art, to use offset as taught by Wolff et al in that of Rush et al because the use of offset in the cutting art is conventional, expected, and a matter of choice.

Claims 1,  9, 10, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich( US 2713879) in view of Wolff et al (US 5241887).
Bogdanovich discloses a device (food chopping mechanism) suitable for transversely cutting a strand of adhesively stacked bands of a food product, which strand is moved with a conveyance speed in the conveyance direction, comprising: a blade carrier (cutterhead 12) on which a transverse cutting knife (one of blades 19) spanning the width of the strand is mounted, and a drive means (connecting rods 51 pivotally connected to eccentric pins 52 carried by drive plates 53 upon the ends of shaft 34) which drives the blade carrier equipped with the transverse cutting knife in a cutting motion with a conveyance speed parallel to the conveyance direction and with a transverse cutting speed perpendicular to the conveyance direction (col 2, lines 1-9), including a diagonal cutting knife (one of blades 19), which spans the width of the strand and is disposed at an angle with respect to the transverse cutting knife, which is mounted together with the transverse cutting knife on the blade carrier and therefore simultaneously carries out the cutting motion; this cutting motion of the diagonal cutting knife will effect a diagonal cut through a suitable stack, which as a result will comprise two sub-stacks formed of triangular slices (particularly when the effect of cutting knife 14 is also considered). 
Bogdanovich disclose a food chopping mechanism that includes a diagonal cutting knife (blade 19 to right in Fig. 6) disposed behind the transverse cutting knife (blade 19 to left in Fig. 6) in the conveyance direction. 
The limitations as to offset and knife type would be obvious to that of  Bogdanovich.  At most, modifications of Bogdanovich would be obvious and expected to one of ordinary skill in the art.
Wolff et al disclose the use of offset as conventional in the cutting art (see entire document, especially claim 10).
It would have been obvious to a person of ordinary skill in the art, to use offset as taught by Wolff et al in that of Bogdanovich because the use of offset in the cutting art is conventional, expected, and a matter of choice.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach offsetting the cutting edges of the knives.
In the absence of a showing to the contrary, the limitations as to offset would be obvious to that of Rush et al and Bogdanovich et al.   At most, modifications of Rush et al and Bogdanovich would be obvious and expected to one of ordinary skill in the art.  Furthermore, Wolff et al disclose the use of offset as conventional in the cutting art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         
LAW
September 1, 2022